Citation Nr: 1020394	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-07 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder, to include as secondary to a service-connected 
disorder.

2.  Entitlement to a compensable evaluation for scalp 
laceration scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

The Veteran provided personal testimony at a hearing before 
the Board in March 2010.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has a current diagnosis of a headache 
disorder.

3.  The Veteran does not have a headache disorder as a result 
of service or due to a service-connected disorder, to include 
his service-connected scalp laceration.

4.  The Veteran's scalp laceration scar is stable, 
superficial, non-adherent to underlying structures, with 
color consistent with the remainder of the scalp, and without 
evidence of resulting disfigurement, limitation of motion, or 
limitation of function.

5.  The Veteran does not have any clinical signs of a 
traumatically-induced structural injury and/or physiological 
disruption of brain function.


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

2.  Criteria for a compensable evaluation for a scalp 
laceration scar have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

The Veteran asserts that he has a migraine headache disorder 
as a result of an incident in service during which he 
sustained his service-connected scalp laceration scar.  
Alternatively, he asserts that his migraine headache disorder 
was caused or aggravated by that scar.  Finally, he asserts 
that the noncompensable evaluation assigned for his scar no 
longer adequately compensates the severity of the scar's 
manifestations.  At the hearing before the Board, the Veteran 
suggested that his headache disorder be developed as a 
traumatic brain injury.

Service Connection Claim

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Establishing service connection on a secondary basis, 
therefore, requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records show no evidence of 
headaches in service.  A December 1986 service treatment 
record noted the incident in which the Veteran sustained his 
service-connected scalp laceration.  At that time, physical 
examination showed that pupils were normal and reactive to 
light, and that there was no fluid drainage from the ears or 
nose; the Veteran denied loss of consciousness.  The area was 
cleaned, and nylon sutures were applied.  

In an August 1991 service treatment record, it was noted that 
the Veteran fell off a fence and reported neck and back pain.  
He denied losing consciousness or experiencing numbness or 
tingling in his extremities.  On the October 1995 subjective 
report of medical history completed at service separation 
from service by the Veteran, he denied experiencing frequent 
or severe headaches.  The Veteran was discharged from service 
without any evidence of a chronic headache disability.

Subsequent to service, at a June 2007 VA outpatient visit, 
the Veteran reported experiencing throbbing, usually left-
sided weekly headaches since a 1987 inservice closed head 
injury to the parietooccipital area of his head.  He reported 
occasional blurry vision, phonophobia and photophobia with 
the headaches, but denied other vision or hearing changes, 
weakness or paresthesias, speech or swallowing deficits, or 
problems with ambulating or balance.  Chronic posttraumatic 
headaches were diagnosed.  At the July 2007 VA neurologic 
disorders examination, the Veteran  related a history of 
daily throbbing headaches lasting three to four hours, 
accompanied by occasional blurred vision, nausea, vomiting, 
dizziness, and photophobia.  Chronic cephalgia was diagnosed.

Although a headache disorder is currently diagnosed, the 
probative and persuasive evidence of record does not show 
that it is related to service.  In January 2008, the 
Veteran's VA treating physician noted the Veteran's history 
of closed head injury, and stated that the Veteran 
"continues to suffer with migraine headaches that are quite 
severe and generally incapacitating . . ."  To the extent 
that this constitutes a nexus opinion relating the Veteran's 
migraine headaches to the December 1986 inservice incident, 
it is noted that the first documented report of headaches is 
dated in June 2007.  This is over 30 years subsequent to the 
1986 incident, during which time no objective reports of 
headaches exist.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).  Moreover, to the extent that the Veteran reported at 
that June 2007 VA outpatient visit that he had experienced 
headaches since his 1986 head injury, he denied experiencing 
headaches at his October 1995 service separation, and 
reported at the June 1996 VA general medical examination that 
he had "no other problems," despite his mention of the 1986 
incident in conjunction with examination of his service-
connected scalp laceration scar.  Accordingly, as it appears 
that the VA treating physician's "opinion" is based on the 
Veteran's reported history, which is inconsistent with the 
remaining evidence of record, it cannot be afforded probative 
weight.  See Washington v. Nicholson, 19 Vet. App. 362, 367-
68 (2005) (holding that the Board has a duty to determine 
credibility and probative weight of evidence); Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the 
Board may reject such statements of a veteran, if rebutted by 
the overall weight of the evidence).  Furthermore, the Board 
notes that "[e]vidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence.'"  See LeShore v. Brown, 8 Vet. App. 406, 
410 (1995). 

The evidence of record also does not reflect that the 
Veteran's headache disorder is related to a service-connected 
disorder.  At the July 2007 VA neurologic disorders 
examination, the VA examiner concluded that the Veteran's 
headaches were less likely than not due to the superficial 
scar on the left parietal scalp.  In a November 2007 
addendum, this opinion was reiterated, adding the rationale 
that there was no evidence of the Veteran's headaches for the 
nine years of service after the 1986 scalp laceration, and 
for at least ten years following that time.  Therefore, it 
was less than likely for the onset of posttraumatic headaches 
to occur twenty years after the superficial laceration in 
service, without loss of consciousness or other abnormal 
finding on neurological examination at the time of the 1986 
incident.  

At his March 2010 Board hearing, the Veteran asserted that 
his headaches might also be a manifestation of a traumatic 
brain injury (TBI) sustained at the same time he incurred his 
service-connected scalp laceration scar.  The regulations 
concerning TBIs were recently amended.  See 73 Fed. Reg. 
54,693 (September 23, 2008).  Therein, TBI is defined as 
being 

a traumatically-induced structural 
injury and/or physiological disruption 
of brain function as a result of an 
external force that is indicated by new 
onset of worsening of at least one of 
the following clinical signs, 
immediately following the event: 1) Any 
period of loss of or a decreased level 
of consciousness; 2) Any loss of memory 
for events immediately before or after 
the injury; 3) Any alteration in mental 
state at the time of the injury 
(confusion, disorientation, slowed 
thinking, etc.); 4) Neurological 
deficits (weakness, loss of balance, 
change in vision praxis, 
paresis/plegia, sensory loss, aphasia, 
etc.) that may or may not be transient; 
5) intracranial lesion.

Id.  Considering this definition, the Board finds that the 
evidence does not reflect that a TBI occurred.  As noted 
above, TBI manifests as a "new onset of worsening of at 
least one of the following clinical signs, immediately 
following the event." (emphasis added).  However, at the 
time of the December 1986 incident, the Veteran denied loss 
of consciousness, and the July 2007 VA examiner noted that 
the Veteran did not require a craniotomy, suggesting an 
absence of intracranial lesion.  There was no evidence of 
neurologic deficits (pupils were normal and reactive to 
light), abnormalities in mental state, or memory loss of, or 
associated with, the 1986 inservice incident.  Nor do any 
follow-up service treatment records exist to reflect that any 
of these symptoms occurred within the months or years 
following the 1986 incident.  

Finally, and most importantly, the evidence of record, to 
include those documents generated in conjunction with the 
Veteran's treatment for his headaches, does not include a 
diagnosis of a traumatic brain injury.  To the extent that 
"chronic posttraumatic headaches" were initially diagnosed 
at the June 2007 VA outpatient visit, that the headaches were 
"posttraumatic," is not probative.  As noted above, that 
finding was based on a reported narration which was wholly 
inconsistent with the Veteran's documented medical history.  
For these reasons, no further development with respect to the 
Veteran's assertions of TBI is required.

Because the probative and persuasive evidence of record does 
not relate the Veteran's headache disorder to service or to a 
service-connected disorder, the preponderance of the evidence 
is against his claim.  The Board finds that the headache 
disorder that is currently diagnosed is not related to 
service or to a service-connected disability based upon the 
medical evidence of record that clearly shows that such a 
disability did not present itself for many years after the 
in-service laceration.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Evaluation Claim

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A noncompensable evaluation is currently in effect for the 
Veteran's scalp laceration scar under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7800, which contemplates 
scars that cause disfigurement of the head, face, or neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  During the pendency 
of the Veteran's appeal, the criteria for rating the skin was 
amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(September 23, 2008) (codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805 (2009)).  In general, where the 
rating criteria are amended during the course of an appeal 
for an increased evaluation, the Board considers both the 
former and current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See also VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114.  However, the amended regulations 
with respect to scars are only applicable to claims received 
on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).  Because the Veteran's claim for 
increase was filed in May 2005, the regulations as amended 
effective October 2008 are not for application in the 
Veteran's case.

Prior to October 23, 2008, Diagnostic Code 7800 evaluated 
scars based on the presence or absence of the eight 
characteristics of disfigurement: scar five or more inches in 
length; scar at least one-quarter inch wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); or skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

To that end, Diagnostic Code 7800 provides for a 10 percent 
evaluation when one characteristic of disfigurement is 
present; a 30 percent evaluation when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, or; with two or 
three characteristics of disfigurement; a 50 percent 
evaluation when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features, or; with four or five 
characteristics of disfigurement; and the maximum 80 percent 
evaluation when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1).  Where the Rating Schedule 
does not provide for a noncompensable evaluation for a 
diagnostic code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

In this case, the probative and persuasive evidence of record 
does not support assignment of a compensable evaluation for 
the Veteran's scalp laceration scar under Diagnostic Code 
7800.  Specifically, at the July 2007 VA neurologic 
examination, the scalp laceration scar, measuring 4.5 cm. by 
0.1 cm, was noted to be well-healed, and almost the same 
color as the scalp.  The examiner noted that there were no 
keloid changes, and no disfigurement, limitation of motion, 
or limitation of function due to the scar.  Clinical 
examination also showed that the scar was stable and non-
adherent to underlying structures.  As none of the enumerated 
disfiguring characteristics listed above were found on 
clinical examination, a compensable evaluation for the 
Veteran's scalp laceration scar is not warranted under 
Diagnostic Code 7800.

Other potentially applicable Diagnostic Codes have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Under Diagnostic Code 7803, a 10 percent evaluation 
is assigned for a superficial scar that is unstable; under 
Diagnostic Code 7804, a 10 percent evaluation is assigned for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2008).  Again, however, 
the scar was noted on examination in July 2007 to be stable, 
and was not noted to be painful on examination.  Accordingly, 
a compensable evaluation is not warranted under alternate 
diagnostic codes.

The Rating Schedule will apply unless there are exceptional 
or unusual factors which would render application of the 
Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  To that end, 38 C.F.R. § 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The United States Court of Appeals for Veterans Claims 
(Court) recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate the Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

A review of the rating criteria shows that the specific 
complaints and limitations put forth by the Veteran are 
addressed.  As such, the Board finds that the schedular 
rating criteria for scars contemplate the Veteran's level of 
disability and symptomatology.  The Veteran and his 
representative have not identified any specific factors which 
may result in an exceptional or unusual picture that is not 
contemplated by the regular schedular criteria, and the Board 
is similarly unable to identify the same.  The Veteran has 
not required hospitalization for his scalp laceration scar, 
and his treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  Indeed, the presence of even one 
qualifying disfiguring characteristics would have warranted a 
compensable evaluation; however, none were noted on 
examination in July 2007, or at any other time. 

While the record reflects certain limitations caused by the 
Veteran's service-connected scalp laceration scar that have 
an adverse impact on his employability; it must be noted that 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Section 4.1 of Title 38 of the Code of 
Federal Regulations specifically states that "the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Consequently, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the Veteran.  
Therefore, referral for extraschedular consideration is not 
warranted.

Because the Veteran's scalp laceration scar manifests with 
less than the required disfiguring characteristics necessary 
for a compensable rating, the preponderance of the evidence 
is against his claim for an increased evaluation.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  May 2006 and August 
2006 letters satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
Veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in March 2006 and August 2006 letters.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain any relevant SSA records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  A VA neurologic 
disorders examination was conducted in July 2007, and an 
addendum opinion was obtained in November 2007.  In reviewing 
the examination report, the Board finds that it is adequate 
for rating purposes as it includes a well-reasoned opinion 
based upon a review of the record evidence and specifically 
addresses the Veteran's theory that he developed a headache 
disorder as a result of his in-service injury that caused the 
laceration scar.  The examination report is also adequate for 
rating the scar as it clearly identifies the nature and 
extent of the scarring.

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  


ORDER

Service connection for a migraine headache disorder, to 
include as secondary to a service-connected disability, is 
denied.

A compensable evaluation for a scalp laceration scar is 
denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


